Order filed, February 19, 2015.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                   NO. 01-15-00049-CR

                           JORDAN CAMPBELL, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                            On Appeal from the Crim Dist Ct
                                Jefferson County, Texas
                               Trial Court Case 12-15267


                                          ORDER
       The reporter’s record in this case was due February 2, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Leah Hayes, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.


/s/ Laura Higley
   Acting individually